Order denying plaintiff’s motion for a bill of particulars reversed on the law, without costs, and motion granted to the following extent: Items a, b, c, d, f and j in the notice of motion. Item e to the extent of stating whether or not the agreement to cancel or abandon was oral or in writing, and, if in writing, a copy thereof. Item g to the extent of whether or not said waiver was oral or in writing, and, if in writing, a copy thereof. No opinion. Kelly, P. J., Jaycox, Manning, Young and Lazansky, JJ., concur. Settle order on notice.